Citation Nr: 1448977	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-37 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lower back disability, to include arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant had active service in the United States Air Force from February 1970 to February 1978, and additional service from 1978 to 1998 with the Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a November 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO), located in Houston, Texas.  The appellant provided testimony at a September 2013 hearing before the undersigned Veterans Law Judge (VLJ) sitting in Houston.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

Following a review of the claims folder, the appellant's claim was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  This occurred in December 2013.  The purpose of that remand was to obtain additional federal medical records and to have the appellant examined at a VA medical facility.  The claim has since been returned to the Board for review.  

The Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  While on active duty, the appellant was told that he was suffering from spina bifida occulta.  

2.  After service, the appellant flew airplanes for a living.  As a pilot, he was required to meet certain physical standards enacted by the Federal Aviation Administration (FAA).  Although the appellant has written and testified that he continued to suffer from a back disability after service, none of the FAA medical records and examinations show that the appellant was suffering from or experiencing symptoms suggestive of a lower back disability.  

3.  A VA health care provider has concluded that the appellant was misdiagnosed as suffering from spina bifida occulta while on active duty, and, more importantly, that any current lower back disability was not due to or caused by or the result his military service.  


CONCLUSION OF LAW

The criteria for an award of service connection for a lower back disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA) -
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2014).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters from the VA advised the appellant of the evidence and information necessary to substantiate his service connection, as well as he and VA's respective responsibilities in obtaining such evidence and information.  Communications also informed the appellant of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Readjudication cured any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, no further development is necessary with respect to the duty to notify.

The appellant has been afforded VA examinations over the course of this appeal, the most recent occurring in July 2014.  The results from the examinations are of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The recent examination and subsequent report involved a review of the available medical records and the results of actual testing/examining of the appellant.  The Board therefore finds that the medical information is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Additionally, the Board notes that the appellant also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO and AMC reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence.

II.  Laws and Regulations

The appellant seeks service connection for a lower back disorder.  Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002).  In order to establish service connection for the claimed disorder, there must be evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where a chronic disease listed in 38 U.S.C.A. § 1101, is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link current disability to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  These provisions only apply to listed chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A chronic disease identified to a compensable degree within one year of service is presumed to be service connected.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b) (2014), the only avenue for direct service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a) (2014), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But when there is aggravation, the veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was clearly and unmistakably not aggravated.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2014).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2014).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim is treated as one for ordinary service connection. Wagner.

B.  Facts and Discussion

The appellant contends that he now suffers from a lower back disability that began while he was on active duty.  The record reveals that while the appellant was on active duty, he was diagnosed with spina bifida occulta.  This occurred in December 1974.  After further examination and review, the appellant was given a "physical" waiver by the Strategic Air Command Surgeon (General's) Office so that he would not be classified as physically "unfit" for flight status, and allowed to continue to fly airplanes for the US Air Force.  He continued as an Air Force pilot until 1978 when he was released from active duty.  The record reflects that for the next twenty years, the appellant was assigned to an Air Force reserve unit.  He retired from that unit in 1998.

Following his release from active duty, the appellant went to work as a pilot.  In order to be qualified as a certified commercial pilot, he was required to meet Federal Aviation Administration (FAA) physical requirements.  The Board notes that the FAA physical examination records have been obtained and have been included in the claims file for review.  Of note, such records are negative for complaints involving the lower back.  

In conjunction with his claim for benefits, the appellant underwent a VA examination in March 2013.  Upon completion of the examination, the physician's assistant found that even though he had been diagnosed in the Air Force as having spina bifida occulta, such a diagnosis was in error since it was not shown on more recent films.  The physician's assistant further wrote that while the appellant may have suffered from back strain in service, there was no evidence suggesting that the current back disorder was related to service or any incidents therein.  

Because the physician's assistant did not provide any details with respect to his opinion, the Board sought additional clarification.  Thus, another examination was performed in July 2014.  The medical doctor who provided the examination reviewed the appellant's complete record, examined the appellant, and then proffered an opinion concerning any back disorder found.  The medical doctor concluded that the Veteran does not have a chronic lumbar spine (low back) chronic back pain, back sprain, muscle strain, spina bifida occulta, spondylolisthesis (L5-S1), sacralization (L5-S1), lumbarization S1 or spondylosis condition.  

Instead, the doctor diagnosed congenital short leg syndrome (congenital leg length discrepancy).  The doctor concluded that it was this condition, which was not aggravated by the appellant's military service, that had produced intermittent mild strain of the back and unclassified back pain.  The examiner further found that the appellant's previous diagnosis of spina bifida occulta was not correct and improper, and that the appellant should not have been diagnosed with such a condition while on active duty.  Finally, the medical examiner hypothesized that any symptoms from which the appellant may have claimed were related to service were not caused or aggravated or secondary to his service but were, instead, all related to his lower leg congenital condition.  

As previously indicated, the appellant's service and post service medical treatment records have been obtained and included in the claims folder for review.  None of these records suggest that the appellant's claimed back disorder was caused by or related to service.  

As reported, the record contains negative opinions provided by VA health care providers.  The VA examiners who provided the opinions have not been equivocal.  Rather, the examiners were very specific and direct in the opinions that were provided.  Based on the clarity and specificity provided in the opinions, the VA examiners' opinions do not appear speculative or without foundation.  

The Board acknowledges the statements provided by the appellant.  In this regard,
the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

Also, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient is an issue of fact.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in reporting that he now suffers from a lower back disability.  However, the matter at hand involves complex assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple observations as to his symptoms.  He is not competent to provide complex medical opinions regarding the etiology or, more importantly, the actual existence of the claimed disorder in this case.  See Barr.  Thus, the lay assertions are not competent or sufficient to establish an actual disability in this case or to establish an etiological link between any current disorder and his active service.  

Furthermore, the Board finds that the statements made by the appellant, to the effect that he now suffers from a lower back disability that was began while he was on active duty and has continued to the present time, inconsistent with the record.  Initially, it is noted that the separation examination was normal, with no relevant complaints raised in the report of medical history.  Moreover, the post-service medical examination reports from the FAA are negative for any complaints or findings that would suggest that the appellant was suffering from manifestations and symptoms suggestive of a chronic back disorder.  Whereas the appellant had the opportunity, after leaving active duty service, to submit a claim for VA benefits, he did not do so.  In fact, it was over thirty years after he left active duty that he first mentioned that he might have a back disorder related to service.  If he had been experiencing continuous symptomatology, it is reasonable to expect that he would have raised a claim sooner.  Thus, it would appear that the appellant was not experiencing chronic symptoms either in service or for many years thereafter.  To the extent that the appellant may be alleging that his back disability has been symptomatic since service, the Board finds his statements inconsistent with his actions and the medical records after discharge from active service.  In sum, the Board concludes that the appellant's statements are not credible.  Finally, the lapse in time after discharge from service to the showing of the purported disorder to be probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).

In conclusion, the evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2014).  After reviewing the claims folder, the Board finds that the record is without sufficient competent evidence showing that the purported back disability became manifest or otherwise originated during his active duty service.  Moreover, the record does not show the claimed disorder is etiologically related to his military service or any incident therein or has been caused by or aggravated by his service.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the objective and probative medical and other evidence of record is against the appellant's claim and, as such, his claim must be denied. 



ORDER

Entitlement to service connection for a lower back disability to include arthritis is denied.  



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


